    Case 3:18-cv-00722-JRW Document 38 Filed 04/24/20 Page 1 of 8 PageID #: 543




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY


L.D. MANAGEMENT COMPANY, et al.                                                   PLAINTIFFS



v.                                                     CIVIL ACTION NO. 3:18-CV-722-JRW



GREG THOMAS, in his official capacity as
SECRETARY OF THE KENTUCKY
TRANSPORTATION CABINET                                                           DEFENDANT

                                 ORDER AND DECLARATION

        1.     The Court GRANTS the joint summary judgment motion filed by L.D.

Management Company and American Pride IX, Inc. (together, “Lion’s Den”) (DN 23).

               a.      The Court PERMANENTLY ENJOINS the Secretary of the Kentucky

        Transportation Cabinet (“Kentucky”) from enforcing the Kentucky Billboard Act against

        Lion’s Den.1

               b.      The Court REVERSES Kentucky’s decision to dismiss Lion’s Den’s

        administrative appeal.

               c.      KRS §§ 177.830 through 177.890 are unconstitutional on their face and as

        applied to Lion’s Den.

               d.      603 KAR 10:002 and 603 KAR 10:010 are unconstitutional on their face

        and as applied to Lion’s Den.

        2.     The Court GRANTS Kentucky’s unopposed motion to amend or correct its

summary judgment brief (DN 35).


1
  As a general rule, a court’s injunction “should be no more burdensome to the defendant than
necessary to provide complete relief to the plaintiffs.” Califano v. Yamasaki, 442 U.S. 682, 702
(1979).
                                               1
    Case 3:18-cv-00722-JRW Document 38 Filed 04/24/20 Page 2 of 8 PageID #: 544




        3.     The Court DENIES Kentucky’s summary judgment motion (DN 21).

        4.     The Court will enter a separate Final Judgment in Lion’s Den’s favor.



                                    MEMORANDUM OPINION
        In many countries, censorship is routine. But not in America.2 The First Amendment

generally precludes the government from suppressing speech “because of its message, its ideas, its

subject matter, or its content.”3

                                          *       *       *

        On land leased from a former employee, Lion’s Den has a billboard off I-65: “Lion’s Den

Adult Superstore Exit Now.”4 The billboard is on the side of a tractor trailer, and drivers can see

it as they drive. That’s the whole point of the billboard: Lion’s Den wants to advertise its location

to drivers, and its “Exit Now” message does just that.




2
  U.S. CONST. amend. I (“Congress shall make no law … abridging the freedom of speech.”); U.S.
CONST. amend. XIV, § 1 (“No State shall make or enforce any law which shall abridge the
privileges or immunities of citizens of the United States; nor shall any State deprive any person of
life, liberty, or property, without due process of law; nor deny to any person within its jurisdiction
the equal protection of the laws.”).
3
  National Institute of Family & Life Advocates v. Becerra, 138 S. Ct. 2361, 2371 (2018); Reed v.
Town of Gilbert, 135 S. Ct. 2218, 2226 (2015); McCullen v. Coakley, 573 U.S. 464, 477 (2014);
United States v. Alvarez, 567 U.S. 709, 716 (2012) (plurality op.); Brown v. Entertainment
Merchants Association, 564 U.S. 786, 791 (2011); United States v. Stevens, 559 U.S. 460, 468
(2010); R.A.V. v. St. Paul, 505 U.S. 377, 384 n.4 (1992); Simon & Schuster, Inc. v. Members of
New York State Crime Victims Board, 502 U.S. 105, 126 (1991) (Kennedy, J., concurring);
Arkansas Writers’ Project, Inc. v. Ragland, 481 U.S. 221, 229 (1987); Bolger v. Youngs Drug
Products Corp., 463 U.S. 60, 65 (1983); Consolidated Edison Co. v. Public Service Commission,
447 U.S. 530, 537 (1980); Virginia State Board of Pharmacy v. Virginia Citizens Consumer
Council, Inc., 425 U.S. 748, 776 (1976) (Stewart, J., concurring); Erznoznik v. Jacksonville, 422
U.S. 205, 215 (1975); Police Department of Chicago v. Mosley, 408 U.S. 92, 95 (1972).
4
  DN 21-2.
                                                  2
    Case 3:18-cv-00722-JRW Document 38 Filed 04/24/20 Page 3 of 8 PageID #: 545




        Kentucky told Lion’s Den to remove the billboard because it violates three Kentucky

regulations: 1) it isn’t securely affixed to the ground;5 2) it’s on a mobile structure;6 and 3) Lion’s

Den does not have a permit.7 None of these requirements would apply if Lion’s Den’s billboard

referred to activities on the land where the billboard sits. Raising an as-applied challenge and a

facial challenge, Lion’s Den filed this First Amendment lawsuit and asked the Court to hold the

Kentucky Billboard Act unconstitutional.8

        Lion’s Den is entitled to summary judgment.

                                           *       *       *

        Kentucky’s regulations are content-based restrictions on speech.9 That’s because the

legality of Lion’s Den’s sign depends on what the sign says.10 If it refers to on-site activities, it

doesn’t need a permit. If it refers to off-site activities, it needs a permit, can’t be mobile, and must

be securely affixed to the ground.



5
  603 KAR 10:010 Section 1(4)(d) (“The erection or existence of a static advertising device shall
be prohibited in a protected area if the device … [i]s not securely affixed to a substantial structure
permanently attached to the ground.”); see also, DN 36 at #511 (Court: “So would you concede
that this statute prohibits this sign?” Mr. Patrick: “Yes. Yes.”).
6
  603 KAR 10:010 Section 1(4)(m) (“The erection or existence of a static advertising device shall
be prohibited in a protected area if the device … [i]s mobile, temporary, or vehicular.”); see also
DN 36 at #511 (Court: “Great. So in order for the sign to be legal, it would have to be describing
the premises on which it is located, according to the statute, correct?” Mr. Patrick: “Correct.
Yes.”).
7
  603 KAR 10:010 Section 7(2) (“With the exception of a nonconforming static advertising device,
a permit shall be required from the department for a static advertising device located in a protected
area.”).
8
  DN 1 at ¶¶ 31, 39.
9
  Cf. Thomas v. Bright, 937 F.3d 721, 729 (6th Cir. 2019) (“The [Tennessee] Billboard Act’s on-
premises exception scheme is a content-based regulation of (restriction on) free speech.”).
10
   Reed, 135 S. Ct. at 2227 (a content-based regulation “draws distinctions based on the message
a speaker conveys.”); see also, DN 36 at #520 (Court: “And I would suggest that in order to decide
whether the sign is legal, the state has to read it.” Mr. Patrick: “Right.” Court: “Which means that
the state has to consider its content, right?” Mr. Patrick: “Correct. It has to consider --” Court:
“And so if the state has to consider --” Mr. Patrick: “Yes.” Court: “-- its content, doesn’t that mean
that the regulation is content based?” Mr. Patrick: “Yes.”).
                                                   3
 Case 3:18-cv-00722-JRW Document 38 Filed 04/24/20 Page 4 of 8 PageID #: 546




        Kentucky relies on the Sixth Circuit’s 1987 decision in Wheeler v. Commissioner of

Highways,11 which found that Kentucky’s regulation of signs was content-neutral because

Kentucky’s purpose was content-neutral.12 But in 2015, the Supreme Court rejected similar

reasoning in Reed v. Town of Gilbert and said that a regulation of signs is “presumptively

unconstitutional” if it relies on the sign’s content, regardless of the government’s purpose.13 Four

years later, in Thomas v. Bright, the Sixth Circuit said, “Reed overruled Wheeler, which is no

longer good law.”14

        Lion’s Den relies on Thomas – the Sixth Circuit decision that wasn’t overruled. At issue

in Thomas was a Tennessee Billboard Act “identical” to Kentucky’s Billboard Act.15 Applying

Reed, the Sixth Circuit found that Tennessee’s “on-premises exception scheme is a content-based

regulation of (restriction on) free speech.”16 It called the dispute “neither a close call nor a difficult

question.”17 And it held the regulation unconstitutional because the on-premises/off-premises

distinction was not narrowly tailored to serve Tennessee’s asserted interests in public aesthetics,

traffic safety, and protection of property owners’ rights.18

        Here, to justify the on-premises/off-premises distinction, Kentucky asserts public

aesthetics, traffic safety, and protection of property owners’ rights.19 Sound familiar?




11
   822 F.2d 586 (6th Cir. 1987).
12
   See, e.g., DN 21 at #120.
13
   Reed, 135 S. Ct. at 2226; see also, id. at 2228 (“A law that is content based on its face is subject
to strict scrutiny regardless of the government’s benign motive, content-neutral justification, or
lack of ‘animus toward the ideas contained’ in the regulated speech.”) (quoting Cincinnati v.
Discovery Network, Inc., 507 U.S. 410, 429 (1993)).
14
   937 F.3d at 732.
15
   Id.
16
   Id. at 729.
17
   Id.
18
   Id. at 733-4, 737.
19
   DN 31 at #442.
                                                    4
 Case 3:18-cv-00722-JRW Document 38 Filed 04/24/20 Page 5 of 8 PageID #: 547




       To be sure, the speech in Thomas was not commercial. But the First Amendment still

subjects regulations of commercial speech to “heightened judicial scrutiny.”20 That has sometimes

looked a lot like intermediate scrutiny.21 Recently, it has arguably inched closer to strict scrutiny.22

       In this case, the label doesn’t matter.23 To survive either inquiry, Kentucky must provide

proof in support of its asserted interests.24 Here, it has offered none. Instead, Kentucky admitted

that it has no evidence that Lion’s Den’s billboard interfered with aesthetics along I-65 in a

different manner than if it referred to on-premises activities.25 Kentucky also admitted it has no

evidence that Lion’s Den’s billboard has distracted any driver.26 And rather than vindicating

property owners’ rights, Kentucky has undermined them by denying a landowner the right to

continue leasing his property to Lion’s Den.27



20
   Sorrell v. IMS Health Inc., 564 U.S. 552, 557 (2011).
21
   See Posadas de Puerto Rico Associates v. Tourism Co. of Puerto Rico, 478 U.S. 328, 340 (1986),
abrogated by 44 Liquormart, Inc. v. Rhode Island, 517 U.S. 484 (1996).
22
   Sorrell, 564 U.S. at 572 (“To sustain the targeted, content-based burden [the statute] imposes on
protected expression, the State must show at least that the statute directly advances a substantial
governmental interest and that the measure is drawn to achieve that interest.”) (emphasis added);
cf. Greater New Orleans Broadcasting Association v. United States, 527 U.S. 173, 193-94 (1999)
(“Even under the degree of scrutiny that we have applied in commercial speech cases, decisions
that select among speakers conveying virtually identical messages are in serious tension with the
principles undergirding the First Amendment.”).
23
   Cf. Oral Argument at 44, 18-21, District of Columbia v. Heller, 554 U.S. 570 (2008) (No. 07-
290) (Roberts, C.J.: “I mean, these standards that apply in the First Amendment just kind of
developed over the years as sort of baggage that the First Amendment picked up.”).
24
   United States v. Playboy Entertainment Group, Inc., 529 U.S. 803, 816 (2000) (“When the
Government restricts speech, the Government bears the burden of proving the constitutionality of
its actions.”); Edenfield v. Fane, 507 U.S. 761, 770-71 (1993) (“a governmental body seeking to
sustain a restriction on commercial speech must demonstrate that the harms it recites are real and
that its restriction will in fact alleviate them to a material degree.”).
25
   DN 23-5 at #351; see Brown, 564 U.S. at 802 (“The consequence is that its regulation is wildly
underinclusive when judged against its asserted justification, which in our view is alone enough to
defeat it. Underinclusiveness raises serious doubts about whether the government is in fact
pursuing the interest it invokes, rather than disfavoring a particular speaker or viewpoint.”).
26
   DN 23-5 at #350.
27
   DN 21-3 at #140 (former employee makes $300 a month leasing the property where the billboard
sits).
                                                   5
 Case 3:18-cv-00722-JRW Document 38 Filed 04/24/20 Page 6 of 8 PageID #: 548




       What’s worse than Kentucky’s billboard policing is how it may have selectively policed

the particular billboard in this case. Lion’s Den told Kentucky about other offending billboards

on mobile structures and even provided photos of them.28 This evidence – which Kentucky filed

in support of its summary judgment motion – raises a suspicion that Kentucky specifically targeted

Lion’s Den and ignored other billboards that broke its rules. If so, this selective enforcement is

viewpoint discrimination, an even more “egregious” violation of the First Amendment.29

                                         *      *       *

       Among judges and academics, there is an ongoing and important debate about modern

severability doctrine.    “[W]hen early American courts determined that a statute was

unconstitutional, they would simply decline to enforce it in the case before them. ‘There was no

“next step” in which courts inquired into whether the legislature would have preferred no law at

all to the constitutional remainder.’”30 But more recent precedents take that “next step.”31

Regardless of whether “modern severability precedents are in tension with longstanding limits on

the judicial power,” those precedents bind this Court.32 And for two reasons, in this case, the

unconstitutional on-premises/off-premises distinction in the Kentucky Billboard Act is not

severable from the rest of the Act.




28
   DN 21-3 at #141-2; id. at #147-62; see also, DN 23-4 at #290-99.
29
   Reed, 135 S. Ct. at 2230 (quoting Rosenberger v. Rector and Visitors of University of Virginia,
515 U.S. 819, 829 (1995)); Becerra, 138 S. Ct. at 2379 (2018) (Kennedy, J., concurring) (a “serious
threat” is “presented when government seeks to impose its own message in the place of individual
speech, thought, and expression.”).
30
   Murphy v. National Collegiate Athletic Association, 138 S. Ct. 1461, 1486 (2018) (Thomas, J.,
concurring) (quoting Kevin C. Walsh, Partial Unconstitutionality, 85 N.Y.U. L. REV. 738, 777
(2010)); cf. William Baude, The Judgment Power, 96 GEO. L.J. 1987, 1815 (2008) (judgments
“bind only to the limit of a court’s jurisdiction”).
31
   See Murphy, 138 S. Ct. at 1486 (Thomas, J., concurring).
32
   Id. at 1487.
                                                6
 Case 3:18-cv-00722-JRW Document 38 Filed 04/24/20 Page 7 of 8 PageID #: 549




       First, Kentucky didn’t specifically raise severability as a defense in this lawsuit.33 Nor did

it raise severability in the summary judgment briefing.34

       Second, for the same reasons the on-premises/off-premises distinction was not severable

from the Tennessee Billboard Act in Thomas, the distinction is not severable from the materially

“identical” Kentucky Billboard Act here.35 If anything, the case against severability is even

stronger in Kentucky, because Tennessee’s statutory presumption against severability doesn’t

contain Kentucky’s express exception to that presumption when a statute’s “remaining parts are

so essentially and inseparably connected with and dependent upon the unconstitutional part that it

is apparent that the General Assembly would not have enacted the remaining parts without the

unconstitutional part.”36



33
   See DN 12.
34
   See DNs 21, 31, & 33; see also American Meat Institute v. Pridgeon, 724 F.2d 45, 47 (6th Cir.
1984) (“Defendants raised their issue regarding severability for the first time in their motion for
reconsideration, filed in the District Court after the injunction had been issued. By bringing this
issue before the District Court in such an untimely fashion, defendants effectively waived their
argument on severability and have no basis to assign failure to sever as an error on this appeal.”)
(citing Roberts v. Berry, 541 F.2d 607, 610 (6th Cir. 1976); Bannert v. American Can Co., 525
F.2d 104, 111 (6th Cir. 1975), cert. denied, 426 U.S. 942 (1976)).
35
   Thomas, 937 F.3d at 732 (Tennessee Billboard Act is “identical” to Kentucky Billboard Act);
Thomas v. Schroer, No. 13-CV-02987-JPM-CGC, 2017 WL 6489144, at *16 (W.D. Tenn. Sept.
20, 2017) (“the Billboard Act is not severable, either by severing the challenged provisions or by
limiting the application of those provisions to only commercial speech”), aff'd sub nom., 937 F.3d
at 728 (“The district court held that the Billboard Act was not severable, and Tennessee has not
challenged that holding in this appeal. We will not sua sponte address the merits of that issue.”);
see also, 937 F.3d at 733 (“Because the on-premises exception is not severable from the Billboard
Act, we must consider the Act as a whole and analyze both Tennessee’s interests and precisely
how Tennessee has tailored the Act to achieve those interests.”); id. (“Tennessee’s Billboard Act
contains a non-severable regulation of speech based on the content of the message.”); Thomas v.
Schroer, 248 F. Supp. 3d 868, 895 n.12 (W.D. Tenn. 2017) (“The Court notes that if it were clear
from the face of the statute that the Tennessee legislature would have enacted the Billboard Act
with the unconstitutional on-premises/off-premises distinction omitted, the Court could sever the
unconstitutional provisions while the Billboard Act's constitutional provisions stay in effect. The
Court, however, is unpersuaded that the Billboard Act, as written, is severable in this manner.”)
(cleaned up), aff'd sub nom., 937 F.3d at 728.
36
   KRS § 446.090. Compare id. with TENN. CODE § 1-3-110.
                                                 7
 Case 3:18-cv-00722-JRW Document 38 Filed 04/24/20 Page 8 of 8 PageID #: 550




                                       *      *       *

        The billboard for Lion’s Den may remain where it stands. The Kentucky Billboard Act is

unconstitutional in its entirety.




                                                                    April 24, 2020




                                              8
